Citation Nr: 0214617	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  97-34 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from June 1969 to March 1971.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Atlanta, Georgia, Regional Office (RO) which denied service 
connection for post-traumatic stress disorder (PTSD).  In 
September 1998, the veteran was afforded a hearing before a 
Member of the Board.  In January 1999, the Board remanded the 
veteran's claim to the RO for additional action.  

In August 2002, the veteran was informed that the Member of 
the Board who had conducted his September 1998 hearing was no 
longer employed by the Board and he therefore had the right 
to an additional hearing before a different Member of the 
Board.  In September 2002, the veteran requested a video 
hearing before a Member of the Board.  The veteran has been 
represented throughout this appeal by the Georgia Department 
of Veterans Service.  


REMAND

The veteran has requested a video hearing before a Member of 
the Board.  The requested hearing has not been scheduled.  
Accordingly, this case is REMANDED for the following action:

The RO should schedule the veteran for 
the requested video hearing before a 
Member of the Board.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 2002) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record and due process of law.  
No inference should be drawn regarding the final disposition 
of the veteran's claim.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).  


